EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Mr. Joseph Leone on July 6, 2022.

The application has been amended as follows: 
Claims:
Claim 1, line 5 delete “or temporarily”
Claim 1, line 6 replace “above the shirt’s hem” with --above a shirt’s hem--.
Claim 1, lines 19-20 replace “the shirt’s side seams” with –shirt’s side seams--.
Claims 15-16, 20-23 cancel.

Claims 1, 4-11 are allowed over the prior art of record.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a shirt comprising one or more shirt hold- down suspender devices, each having at least one elongated strap member that is dimensioned and configured to be adjusted in length, wherein the suspender device is attached at an upper-end, permanently or temporarily, to the inside of the shirt's front, back, and/or sides, at least 5 inches above the shirt's hem; and a lower-end of the suspender device is dimensioned and configured to be attached to a wearer's pants or pants belt to hold down the shirt, that is worn outside of the pants, on the wearer's body while the wearer is in motion; 
wherein the suspender device is permanently attached at the upper-end of the suspender device to the inside of the shirt, thereby creating a shirt assembly, by means of ultrasonic welding, or heat fusing, or sewing the elongated strap member of the suspender device to the inside of the shirt; and 
wherein at least a portion of the shirt and at least a portion of the elongated strap member of the suspender device are made from a material that is dimensioned and configured to allow the shirt and the elongated strap member of the suspender device to be permanently bonded together by means of ultrasonic welding, or heat fusing; and 
wherein the upper-end of the suspender device that is attached on or near the shirt's side seams has a strap or cord retainer device sewn-in or ultrasonically welded on or near the side seams to allow the elongated strap member of the suspender device to be fed through the retainer device member to allow easy grasp of the lower-end of the suspender device by the shirt wearer's hand. 
To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732